8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Brian Joseph PACK, Petitioner.
No. 93-8053.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  November 2, 1993.

On Petition for Writ of Mandamus.
Brian Joseph Pack, Petitioner Pro Se.
PETITION DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Brian Joseph Pack has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of his motion which the court construed as a motion under 28 U.S.C. § 2255 (1988).  Because the court has entered a final order in the case, Pack's motion for mandamus relief is moot.  We therefore dismiss the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DISMISSED